internal_revenue_service number release date index number 468b ------------------------------------ -------------------- ----------------------------------- ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-106592-05 date date legend date -------------------------- trust ------------------------------------ trust --------------------------------------------------------------------- facility ------------------------------------------------------ city ----------- state ------------------ department ------------------------------------------------------ company ------------------------------------------------------------------ activity ------------------ year ------- year sec_1 -------- year sec_2 -------- year ------- x --- year ------- date ---------------- date -------------- date ------------------ date ----------------------- date -------------------------- other concerns -------------------------------------------------------------------------------------------- ------------------------------------------- dear ----------- this is in response to a letter dated date and subsequent correspondence requesting a ruling that trust and trust hereinafter the trusts will be treated as qualified settlement funds under sec_1_468b-1 of the income_tax regulations and that the income of the trusts will be excludible from gross_income under sec_115 of the internal_revenue_code plr-106592-05 facts in year during the excavation phase of the construction of the facility in city state environmental waste was discovered the state department of health hereinafter department determined that a likely source of the waste was the company operation located a few blocks away from the excavation site activity by company had begun at a site in city in the late year sec_1 and continued at that site until the late year sec_2 in year department and company entered into a consent decree in which company agreed to commence cleanup of contamination caused by its activity company’s efforts continued over a period of x years in year company advised department that it was discontinuing its cleanup efforts in date department and state attorney_general filed a complaint in a state district_court against company seeking enforcement of the year consent decree and alleging violations of state’s environmental laws in date city filed a complaint to intervene in this case city sought relief similar to that sought by department city also sought relief for violations of state’s environmental laws and made a claim for damages to its infrastructure streets etc on date state department city and company entered into a settlement agreement under the terms of the settlement agreement company transferred ownership of the contaminated properties to city the settlement agreement provides that company will pay settlement proceeds to trust to be used to remediate the contamination caused by company’s activity the settlement agreement also provides that company will deposit settlement funds into trust to be used to alleviate other concerns caused by the contamination the trusts were established to resolve or satisfy claims by the government entities relating to violations of law and the company’s breach of its year agreement the assets that are held in trust are segregated from company’s other assets and from the assets of any related_person on date the parties entered into a consent decree the consent decree entered into in the state district_court authorizes the settlement agreement that establishes the trusts the court will retain jurisdiction over the settlement agreement and the trusts the state district_court entered the consent decree as a judgment on date the declarations of trusts for both trusts may only be amended by unanimous consent of the trustees and trustors if necessary in order to carry out the purposes of the trusts the trust declaration of trust provides that upon termination of the trust any remaining money shall be paid over to trust upon termination of trust trust 2’s declaration of trust specifies that any remaining money will be distributed to city plr-106592-05 law and analysis sec_468b sec_1_468b-1 of the income_tax regulations provides that a fund account or trust is a qualified_settlement_fund qsf if it meets the following three requirements it is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of as amended u s c et seq or ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons sec_1_468b-2 provides that a qsf is a united_states_person subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 the term modified gross_income means gross_income as defined in sec_61 computed with certain modifications not relevant here sec_61 provides in part that except as otherwise provided in subtitle a of the code gross_income means all income from whatever source derived sec_115 is an exception to sec_61 therefore to the extent that the income of a qsf is described in sec_115 that income is excluded from the qsf's modified gross_income under sec_1_468b-2 to be treated as a qsf trust and trust must satisfy all three requirements of sec_1_468b-1 sec_1_468b-1 is satisfied if the fund is established pursuant to an order of or is approved by any agency_or_instrumentality including a court of law of any state and is subject_to the continuing jurisdiction of that governmental authority the settlement agreement and the trust documents provide for the establishment of trust and trust plr-106592-05 the settlement agreement requiring the creation of the trusts was approved by the state district_court the state district_court is an instrumentality of state which is one of the united_states the state district_court will have continuing jurisdiction over the trusts therefore trust and trust satisfy sec_1_468b-1 sec_1_468b-1 is satisfied if the fund is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a violation of law a qualified_settlement_fund may be established to resolve claims described in sec_1_468b-1 as well as other types of claims non-allowable claims arising from the same event or series of events see sec_1_468b-1 however under sec_1_468b-3 economic_performance does not occur with respect to transfers to the qualified_settlement_fund for non-allowable claims trust and trust were established to resolve or satisfy a number of claims made against company by state and city as a result of an event or related series of events that has occurred these claims assert liability for violations of law therefore the trusts satisfy sec_1_468b-1 sec_1_468b-1 is satisfied if the assets of the fund are segregated from other assets of the transferor and related_persons the property transferred to trust and trust is segregated from the transferor’s other assets and from the assets of related_persons therefore trust and trust satisfy sec_1_468b-1 accordingly trust and trust will qualify as qsfs under sec_468b and the regulations thereunder because both trusts are qsfs under sec_1_468b-1 of the regulations they are separate taxable entities subject_to tax on their modified gross_income under sec_1_468b-2 modified gross_income does not include income described in sec_115 sec_115 sec_115 provides in part that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income for federal_income_tax purposes under sec_115 the ruling reasons that the investment of cash balances by a state or political_subdivision thereof in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and other revenue to fund government expenses the ruling points out that it may be assumed that congress did not desire in any way to restrict a state's participation in enterprise sec_1 the trusts have not requested a ruling as to whether or to what extent economic_performance will occur upon the transfer of money or property to trust or trust therefore that issue will not be addressed in this letter plr-106592-05 that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers'_compensation and employees' health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization by funding the remediation of a contaminated and polluted site the trusts perform an essential_governmental_function the income of the trusts will be used for purposes related to the remediation of a contaminated site no part of either of the trusts’ income will be distributed to a private party other than as payment for goods or reasonable_compensation for services rendered upon dissolution each trust’s assets shall be distributed either to another trust the income of which is excluded from gross_income under the provisions of sec_115 or to city a political_subdivision of state conclusions trust and trust are qualified settlement funds within the meaning of sec_1_468b-1 of the income_tax regulations the incomes of trust and trust are excludible from gross_income and modified gross_income under sec_115 of the code except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-106592-05 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely jeffery g mitchell chief branch income_tax accounting
